DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 1, 2022 has been entered. Claims 1-20 remain pending in the application. Claims 1, 7, 8, 16, 19, and 20 are noted as amended and claims 4-6 are noted as cancelled. Applicant’s amendments to the claims have overcome 112(b) rejections set forth in the Non-Final Office Action mailed February 1, 2022 and the 112(b) rejections therein have been withdrawn. 

Drawings
The drawings are objected to because in figure 3A the first orbiting unit (Ref 150) is mislabel 1500.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 20, the fourth to last line, “to de power” should read “to DC power”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-11, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,747,780 (“Tzeng”) in view of U.S. Patent No. 3,521,384 (“Holland”) in view of U.S. Patent No. 362,871 (“Benedict”). 
Concerning claim 1, Tzeng discloses An educational solar system model (Fig. 1A, col. 7 ll. 23-28 (“the globe system including the earth, the sun and the moon can be driven to run automatically by means of the motor 116 (FIG. 2)”)) comprising: 
a base including at least one base drive-means (Figs. 1-4 col. 3 ll. 22-30 (“Since the earth supporting rod 63 is fixedly inserted into the hollow post 20 of the driven frame 2, the earth supporting rod 63 will be driven to move along the orbit 33 on the earth orbit base 3 when the driven frame 2 and the rotary disc 14 revolve synchronously”), Fig. 9, col.6 l. 66 – to col. 7 l. 7 (“The present invention can also be operated with an electric power transmission structure, and the power circuit thereof is shown in FIG. 9, which comprises a power plug 81, a motor switch 87, a bulb switch 86, two contact members 84 and 85, a transformer 88, a rectifier 89, a motor 116, and a sun bulb 503. ), Fig. 2 (“FIG. 2 illustrates a power operation structure, which mainly includes a manual operation system including a hand wheel 11 and other parts, and an automatic operation system including a speed varying D.C. motor 116 and other parts.”); 
a central arm attached to a top surface of the base at a first end of the central arm (Fig. 1B (71) col. 4 ll. 19-27 (“The driven frame 2 is fixedly attached to second linking rod 71, of which one end is fixedly attached to a fixed block 72 being fixedly mounted on the sun supporting rod 51. Upon the driven frame 2 driving the earth supporting rod 63 and the earth to move along the orbit 33 on the earth orbit base 3, the linking rod 71 and the fixed block 72 will drive the sun supporting rod 51 to rotate synchronously so as to have the glass face 506 of the sun 5 face towards the earth during the earth's revolution round the sun.”)); 
a primary unit attached to the top surface of the base about the first end of the central arm, the primary unit including a first spherical module configured to represent a sun (Fig. 1 (Sun 5)), the primary unit including a primary axis (Fig. 1A (sun supporting rod 51)), the primary unit further including at least one primary unit drive-means, the at least one primary unit drive-means configured to rotate the first spherical module about the primary axis (Fig. 1B (71) col. 4 ll. 19-27 (“The driven frame 2 is fixedly attached to second linking rod 71, of which one end is fixedly attached to a fixed block 72 being fixedly mounted on the sun supporting rod 51. Upon the driven frame 2 driving the earth supporting rod 63 and the earth to move along the orbit 33 on the earth orbit base 3, the linking rod 71 and the fixed block 72 will drive the sun supporting rod 51 to rotate synchronously so as to have the glass face 506 of the sun 5 face towards the earth during the earth's revolution round the sun.”); 
a support plate attached to a second end of the central arm (Fig. 1A (gear box 4, gear box supporting cylinder 42, driven frame 2, second linking rod 71), Fig. 6 (Base disc 43, oblong gear 442), col. 4 ll. 19-27, col. 4 ll. 51-65 (“The transmission structure of the moon 41 includes a gear box 4 mounted under the earth 6 on the earth supporting rod 63 … The gear box supporting cylinder 42 is fixedly mounted to a base disc 43 of the moon orbit 431. The disc surface 432 of the base disc 43 has a slope of 5°, which is substantially the orbit sloping angle of moon to the axis of the earth 6.”); 
a first orbiting unit rotationally attached to the support plate, the first orbiting unit including a second spherical module configured to represent earth (Fig. 1A (earth 6)), the first orbiting unit including a first axis (Fig. 6 (earth supporting rod 63)), the first orbiting unit further including at least one first orbiting drive-means, the at least one first orbiting drive-means configured to rotate the second spherical module about the first axis (Fig. 1A, Fig. 2, col. 7 ll. 30-38 (“Then linking rod 12 of the rotary disc 14 and the extension rod 121 and 122 drive the driven frame 2 and the earth supporting rod 63 along the orbit 33 of the earth orbit base 3 to revolve about the rotary disc shaft 132. Since the rotary disc shaft 132 and the sun supporting rod 51 are rotating co-axially, the earth 6 on the earth supporting rod 63 will revolve about the sun 5 as if the real situation is taking place in the globe system.”); 
a second orbiting unit rotationally attached to the support plate opposite the first orbiting unit, the second orbiting unit including a third spherical module configured to represent a moon (Fig. 1A (moon 41)), the second orbiting unit including a second axis (Fig. 6 (moon supporting rod 410), the second orbiting unit further including at least one second orbiting drive-means, the at least one second orbiting drive-means configured to rotate the third spherical module about the second axis (col. 5 ll. 7-19 (“(The rotation speed of the moon is such that, when the earth rotates on its axis 29 1/2 turns, the moon will revolve once round the earth.). The driven gear 452 on the gear shaft 457 is driven to rotate through gear 451, which is engaged with gear 46 mounted on the earth supporting rod 63. Therefore, upon the earth supporting rod 63 rotating (i.e., the earth rotating), the gear box 4 will, through the aforesaid transmission structure, be driven to revolve about the earth supporting rod 63 along the moon orbit 431 on the base disc 43 so as to let the moon supporting rod 410 and the moon 41 revolve about the earth 6.”)); 
a power inlet (Fig. 9, col. 7 ll. 8-16 (“The driving power of the present invention is a D.C. motor 116 with an input of 24 V. D.C.; the sun bulb 503 for the sun is a general-purpose bulb requiring an A.C. power of 110 V. 60 HZ. The sun bulb 503 is connected to a pair contact members 84 and 85 (as shown in FIG. 7), which are connected with co-axial non-rotating conductors. The sun bulb 503 is controlled with a bulb switch 86. A transformer 88 is furnished to convert 110 V. A.C. into 24 V. A.C., which is rectified into 24 V. D.C. for driving the motor 116.”), col. 3 ll. 3-43 (“an automatic operation system including a speed varying D.C. motor 116 and other parts. … In the automatic operation system, a D.C. motor 116 and a transmission gear train 115 are added. A driven gear 114 being the last gear in the gear train 115 is engaged with a gear 113 on the rotary shaft 111 so as to drive the rotary shaft 111 to rotate (in the embodiment, it rotates at a speed of 1/2 turns per day)”)); and 
an electrical-circuit disposed within the base (Fig. 9, col. 6 l. 66 – col. 7 l. 3 (“The present invention can also be operated with an electric power transmission structure, and the power circuit thereof is shown in FIG. 9, which comprises a power plug 81, a motor switch 87, a bulb switch 86, two contact members 84 and 85, a transformer 88, a rectifier 89, a motor 116, and a sun bulb 503.”); and 
wherein the at least one base-drive means is configured to revolve the first orbiting unit and the second orbiting unit around the central axis via the central arm (Figs. 1-4 col. 3 ll. 22-30 (“Since the earth supporting rod 63 is fixedly inserted into the hollow post 20 of the driven frame 2, the earth supporting rod 63 will be driven to move along the orbit 33 on the earth orbit base 3 when the driven frame 2 and the rotary disc 14 revolve synchronously”).  
To the extent the linkages disclosed by Tzeng either individually or as a group do not disclose a central arm and a reciprocating arm rotationally attached to a center of a top surface of the support plate at a first reciprocating arm end, a central arm and a reciprocating arm attached to the support plate at a first reciprocating arm end are taught by Holland. Holland teaches a central arm as hollow telescope drive tube 38 with each connection and configuration required of the central arm, including a central arm attached to a top surface of the base at a first end of the central arm, a primary unit attached to the top surface of the base about the first end of the central arm, a support plate attached to a second end of the central arm, wherein the at least one base-drive means is configured to revolve the first orbiting unit and the second orbiting unit around the central axis via the central arm (Fig. 2 (hollow telescope drive tube 38), col. 8 ll. 16-52 (“Extending outwardly from the drive unit 32 is a hollow telescope drive tube 38 and drive shaft within which is provided with an equatorial orientation unit 40 to which the drive connections for a particular planet or spacecraft may be coupled. The drive unit 32, tube 38, the shaft therein, and unit 40 may be similar to the drive shown in detail in FIGS. 5a and 5b except drive unit 32 would be mounted perpendicular to the cylindrical support column. Extending outwardly from the unit 40 are a plurality of support links 41 which are connected to and support a transparent geocentric globe 44. Mounted within the globe 44 and concentric therewith is a model of the earth 52 which is supported on and driven from the unit 40 by means of a plurality of tubes and joint members having a drive shaft located therein and generally designated by the numeral 42.”), col. 10 ll. 28-34 (“In FIG. 2 an auxiliary support column 76 is connected to the coupling unit 40 on the outer end of the drive tube 38 within which a drive shaft is included. Intermediate the ends of the auxiliary support column 76 is located the geocentric moon drive 'unit 79 which is adapted to drive the moon 82 about the reduced scale earth model 78.”) 
a reciprocating arm attached to the support plate at a first reciprocating arm end (Fig. 2 (geocentric moon drive unit 79, the telescopic drive unit 80), col. 10 ll. 38-42 (“The telescopic drive unit 80 the moons equatorial orientation unit 81 are identical in construction arrangement to the drive units 38 and 40 enable the moon the follow an elliptical path about the earth while maintaining its proper equatorial orientation.”), claim 1 (“arm means being comprised of a telescopic supporting member and said orbital body drive means including a shaft member rotatably carried by said telescopic supporting member for reciprocating movement radially of said hub portion”), col. 8 ll. 16-52 (“Extending outwardly from the drive unit 32 is a hollow telescope drive tube 38 and drive shaft within which is provided with an equatorial orientation unit 40 to which the drive connections for a particular planet or spacecraft may be coupled. The drive unit 32, tube 38, the shaft therein, and unit 40 may be similar to the drive shown in detail in FIGS. 5a and 5b except drive unit 32 would be mounted perpendicular to the cylindrical support column. Extending outwardly from the unit 40 are a plurality of support links 41 which are connected to and support a transparent geocentric globe 44. Mounted within the globe 44 and concentric therewith is a model of the earth 52 which is supported on and driven from the unit 40 by means of a plurality of tubes and joint members having a drive shaft located therein and generally designated by the numeral 42.”), col. 10 ll. 28-34 (“In FIG. 2 an auxiliary support column 76 is connected to the coupling unit 40 on the outer end of the drive tube 38 within which a drive shaft is included. Intermediate the ends of the auxiliary support column 76 is located the geocentric moon drive 'unit 79 which is adapted to drive the moon 82 about the reduced scale earth model 78.”) 
the first orbiting unit is located at the first reciprocating arm end, and the second orbiting unit is located at the second reciprocating arm end (Fig. 2 (geocentric moon drive unit 79, the telescopic drive unit 80), col. 10 ll. 38-42 (“The telescopic drive unit 80 the moons equatorial orientation unit 81 are identical in construction arrangement to the drive units 38 and 40 enable the moon the follow an elliptical path about the earth while maintaining its proper equatorial orientation.”), claim 1 (“arm means being comprised of a telescopic supporting member and said orbital body drive means including a shaft member rotatably carried by said telescopic supporting member for reciprocating movement radially of said hub portion”), col. 8 ll. 16-52 (“Extending outwardly from the drive unit 32 is a hollow telescope drive tube 38 and drive shaft within which is provided with an equatorial orientation unit 40 to which the drive connections for a particular planet or spacecraft may be coupled. The drive unit 32, tube 38, the shaft therein, and unit 40 may be similar to the drive shown in detail in FIGS. 5a and 5b except drive unit 32 would be mounted perpendicular to the cylindrical support column. Extending outwardly from the unit 40 are a plurality of support links 41 which are connected to and support a transparent geocentric globe 44. Mounted within the globe 44 and concentric therewith is a model of the earth 52 which is supported on and driven from the unit 40 by means of a plurality of tubes and joint members having a drive shaft located therein and generally designated by the numeral 42.”), col. 10 ll. 28-34 (“In FIG. 2 an auxiliary support column 76 is connected to the coupling unit 40 on the outer end of the drive tube 38 within which a drive shaft is included. Intermediate the ends of the auxiliary support column 76 is located the geocentric moon drive 'unit 79 which is adapted to drive the moon 82 about the reduced scale earth model 78.”) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solar system model of Tzeng for addition of the telescoping central arm and telescoping (reciprocating) arm connecting the earth and the moon of Holland. Since both references teach methods and systems for educational models of the motion of the earth, moon, and sun the references are from the same field of endeavor. A POSITA would have been motivated to combine Tzeng and Holland because the linking arms connecting the sun platform and the earth and moon platform and the linking arms connecting the earth platform and the moon platform could be simply substituted for the telescoping arm 38 of Holland, as both serve the same purpose of orbiting the earth and moon around the sun and the moon around the earth. Further, A person of ordinary skill in the art would be motivated to modify Tzeng to include the telescoping central arm so that the “earth model will revolve around the suns center in its correctly oriented elliptical orbit”, instead of an inaccurate circular orbit, (Holland at col. 2 ll. 68-71, see also Holland col. 10 ll. 38-42 (“The telescopic drive unit 80 the moons equatorial orientation unit 81 are identical in construction arrangement to the drive units 38 and 40 enable the moon the follow an elliptical path about the earth while maintaining its proper equatorial orientation.”)). Further, A person of ordinary skill in the art would be motivated to modify Tzeng to include the telescoping arm so that the moon “model will revolve around the suns center in its correctly oriented elliptical orbit”, instead of an inaccurate circular orbit, (Holland at col. 2 ll. 68-71, see also Holland col. 10 ll. 38-42 (“The telescopic drive unit 80 the moons equatorial orientation unit 81 are identical in construction arrangement to the drive units 38 and 40 enable the moon the follow an elliptical path about the earth while maintaining its proper equatorial orientation.”)).
To the extent the reciprocating arm taught by Tzeng modified by Holland does not teach the arm is attached to a center of a top surface of the support plate (the gearbox of Tzeng), a reciprocating arm rotationally attached to a center of a top surface of the support plate at a first reciprocating arm end is taught by Benedict. Benedict teaches a tellurian including a second arm (Ref G; “Moon Arm”) that the Earth (Ref M) and Moon (Ref O) are attached to. The second arm is attached to a center of a top surface of a circumferentially-grooved eccentric boss (Ref H; a support “plate”) that is attached upon the main arm (see page 1 ll. 52-60). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solar system model of Tzeng in view of Holland by merely rearranging the parts such that the telescopic arm of Tzeng as modified by Holland is attached to a center of the top of the support plate (the gearbox of Tzeng in place of the boss of Benedict) using the technique of Benedict. Since the references teach methods and systems for educational models of the motion of the earth, moon, and sun the references are from the same field of endeavor. A POSITA would have been motivated to combine Tzeng in view of Holland and Benedict because the telescopic arm as taught by Holland could be simply be rearranged with regards to the gearbox (support) of Tzeng such that the arm is mounted to the center of the top of the support, as merely rearranging the parts still serve the same purpose of the orbiting the moon around the earth as driven by the driving means. Further, a person of ordinary skill in the art would be motivated to modify Tzeng in view of Holland to rearrange the telescopic arm to be mounted on top of the gear box so the arm could be turn to orbit the moon about the earth model independently of the earth’s orbit around the sun in order to illustrate the nature of eclipses and the moon’s orbit on its axis (see Benedict page 4 ll. 3-30).

Concerning claim 2, Tzeng as modified discloses The educational solar system model of claim 1, Tzeng does not expressly disclose wherein the central arm includes at least one central arm drive-means configured to extend the second end of the central arm in a reciprocating motion, but Holland teaches this limitation (Fig. 2 (hollow telescope drive tube 38), col. 8 ll. 16-52 (“Extending outwardly from the drive unit 32 is a hollow telescope drive tube 38 and drive shaft within which is provided with an equatorial orientation unit 40 to which the drive connections for a particular planet or spacecraft may be coupled. The drive unit 32, tube 38, the shaft therein, and unit 40 may be similar to the drive shown in detail in FIGS. 5a and 5b except drive unit 32 would be mounted perpendicular to the cylindrical support column. Extending outwardly from the unit 40 are a plurality of support links 41 which are connected to and support a transparent geocentric globe 44. Mounted within the globe 44 and concentric therewith is a model of the earth 52 which is supported on and driven from the unit 40 by means of a plurality of tubes and joint members having a drive shaft located therein and generally designated by the numeral 42.”), col. 10 ll. 28-34 (“In FIG. 2 an auxiliary support column 76 is connected to the coupling unit 40 on the outer end of the drive tube 38 within which a drive shaft is included. Intermediate the ends of the auxiliary support column 76 is located the geocentric moon drive 'unit 79 which is adapted to drive the moon 82 about the reduced scale earth model 78.”), claim 1) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solar system model of Tzeng for addition of the telescoping central arm of Holland. Since both references teach methods and systems for educational models of the motion of the earth, moon, and sun the references are from the same field of endeavor. A POSITA would have been motivated to combine Tzeng and Holland because the linking arms connecting the sun platform and the earth and moon platform could be simply substituted for the telescoping arm 38 of Holland, as both serve the same purpose of orbiting the earth and moon around the sun. Further, A person of ordinary skill in the art would be motivated to modify Tzeng to include the telescoping central arm so that the “earth model will revolve around the suns center in its correctly oriented elliptical orbit”, instead of an inaccurate circular orbit, (Holland at col. 2 ll. 68-71, see also Holland col. 10 ll. 38-42 (“The telescopic drive unit 80 the moons equatorial orientation unit 81 are identical in construction arrangement to the drive units 38 and 40 enable the moon the follow an elliptical path about the earth while maintaining its proper equatorial orientation.”)).  

Concerning claim 3, Tzeng as modified discloses The educational solar system model of claim 2, Tzeng does not expressly disclose wherein the central arm includes a first telescopic length, and wherein the at least one central arm drive means is configured to extend the first telescopic length in the reciprocating motion, but Holland teaches this limitation (Fig. 2 (hollow telescope drive tube 38), claim 1 (“arm means being comprised of a telescopic supporting member and said orbital body drive means including a shaft member rotatably carried by said telescopic supporting member for reciprocating movement radially of said hub portion”), col. 8 ll. 16-52 (“Extending outwardly from the drive unit 32 is a hollow telescope drive tube 38 and drive shaft within which is provided with an equatorial orientation unit 40 to which the drive connections for a particular planet or spacecraft may be coupled. The drive unit 32, tube 38, the shaft therein, and unit 40 may be similar to the drive shown in detail in FIGS. 5a and 5b except drive unit 32 would be mounted perpendicular to the cylindrical support column. Extending outwardly from the unit 40 are a plurality of support links 41 which are connected to and support a transparent geocentric globe 44. Mounted within the globe 44 and concentric therewith is a model of the earth 52 which is supported on and driven from the unit 40 by means of a plurality of tubes and joint members having a drive shaft located therein and generally designated by the numeral 42.”), col. 10 ll. 28-34 (“In FIG. 2 an auxiliary support column 76 is connected to the coupling unit 40 on the outer end of the drive tube 38 within which a drive shaft is included. Intermediate the ends of the auxiliary support column 76 is located the geocentric moon drive 'unit 79 which is adapted to drive the moon 82 about the reduced scale earth model 78.”) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solar system model of Tzeng for addition of the telescoping central arm of Holland. Since both references teach methods and systems for educational models of the motion of the earth, moon, and sun the references are from the same field of endeavor. A POSITA would have been motivated to combine Tzeng and Holland because the linking arms connecting the sun platform and the earth and moon platform could be simply substituted for the telescoping arm 38 of Holland, as both serve the same purpose of orbiting the earth and moon around the sun. Further, A person of ordinary skill in the art would be motivated to modify Tzeng to include the telescoping central arm so that the “earth model will revolve around the suns center in its correctly oriented elliptical orbit”, instead of an inaccurate circular orbit, (Holland at col. 2 ll. 68-71, see also Holland col. 10 ll. 38-42 (“The telescopic drive unit 80 the moons equatorial orientation unit 81 are identical in construction arrangement to the drive units 38 and 40 enable the moon the follow an elliptical path about the earth while maintaining its proper equatorial orientation.”)).  

Concerning claim 7, Tzeng as modified discloses The educational solar system model of claim 4. Tzeng does not expressly disclose wherein the reciprocating arm includes at least one reciprocating arm drive-means configured to extend the second reciprocating arm end in a reciprocating motion but Holland teaches this limitation (Fig. 2 (geocentric moon drive unit 79, the telescopic drive unit 80), col. 10 ll. 38-42 (“The telescopic drive unit 80 the moons equatorial orientation unit 81 are identical in construction arrangement to the drive units 38 and 40 enable the moon the follow an elliptical path about the earth while maintaining its proper equatorial orientation.”), claim 1 (“arm means being comprised of a telescopic supporting member and said orbital body drive means including a shaft member rotatably carried by said telescopic supporting member for reciprocating movement radially of said hub portion”), col. 8 ll. 16-52 (“Extending outwardly from the drive unit 32 is a hollow telescope drive tube 38 and drive shaft within which is provided with an equatorial orientation unit 40 to which the drive connections for a particular planet or spacecraft may be coupled. The drive unit 32, tube 38, the shaft therein, and unit 40 may be similar to the drive shown in detail in FIGS. 5a and 5b except drive unit 32 would be mounted perpendicular to the cylindrical support column. Extending outwardly from the unit 40 are a plurality of support links 41 which are connected to and support a transparent geocentric globe 44. Mounted within the globe 44 and concentric therewith is a model of the earth 52 which is supported on and driven from the unit 40 by means of a plurality of tubes and joint members having a drive shaft located therein and generally designated by the numeral 42.”), col. 10 ll. 28-34 (“In FIG. 2 an auxiliary support column 76 is connected to the coupling unit 40 on the outer end of the drive tube 38 within which a drive shaft is included. Intermediate the ends of the auxiliary support column 76 is located the geocentric moon drive 'unit 79 which is adapted to drive the moon 82 about the reduced scale earth model 78.”) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solar system model of Tzeng for addition of the telescoping arm of Holland connecting the earth and the moon. Since both references teach methods and systems for educational models of the motion of the earth, moon, and sun the references are from the same field of endeavor. A POSITA would have been motivated to combine Tzeng and Holland because the linking arms connecting the earth platform and the moon platform could be simply substituted for the telescoping arm 38 of Holland, as both serve the same purpose of orbiting the moon around the earth.  Further, A person of ordinary skill in the art would be motivated to modify Tzeng to include the telescoping arm so that the moon “model will revolve around the suns center in its correctly oriented elliptical orbit”, instead of an inaccurate circular orbit, (Holland at col. 2 ll. 68-71, see also Holland col. 10 ll. 38-42 (“The telescopic drive unit 80 the moons equatorial orientation unit 81 are identical in construction arrangement to the drive units 38 and 40 enable the moon the follow an elliptical path about the earth while maintaining its proper equatorial orientation.”)).  

Concerning claim 8, Tzeng as modified discloses The educational solar system model of claim 4. Tzeng does not expressly disclose wherein the reciprocating arm includes a second telescopic length, and wherein the at least one reciprocating arm drive means is configured to extend the second telescopic length in a reciprocating motion but Holland teaches this limitation (Fig. 2 (geocentric moon drive unit 79, the telescopic drive unit 80), col. 10 ll. 38-42 (“The telescopic drive unit 80 the moons equatorial orientation unit 81 are identical in construction arrangement to the drive units 38 and 40 enable the moon the follow an elliptical path about the earth while maintaining its proper equatorial orientation.”), claim 1 (“arm means being comprised of a telescopic supporting member and said orbital body drive means including a shaft member rotatably carried by said telescopic supporting member for reciprocating movement radially of said hub portion”), col. 8 ll. 16-52 (“Extending outwardly from the drive unit 32 is a hollow telescope drive tube 38 and drive shaft within which is provided with an equatorial orientation unit 40 to which the drive connections for a particular planet or spacecraft may be coupled. The drive unit 32, tube 38, the shaft therein, and unit 40 may be similar to the drive shown in detail in FIGS. 5a and 5b except drive unit 32 would be mounted perpendicular to the cylindrical support column. Extending outwardly from the unit 40 are a plurality of support links 41 which are connected to and support a transparent geocentric globe 44. Mounted within the globe 44 and concentric therewith is a model of the earth 52 which is supported on and driven from the unit 40 by means of a plurality of tubes and joint members having a drive shaft located therein and generally designated by the numeral 42.”), col. 10 ll. 28-34 (“In FIG. 2 an auxiliary support column 76 is connected to the coupling unit 40 on the outer end of the drive tube 38 within which a drive shaft is included. Intermediate the ends of the auxiliary support column 76 is located the geocentric moon drive 'unit 79 which is adapted to drive the moon 82 about the reduced scale earth model 78.”) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solar system model of Tzeng for addition of the telescoping arm of Holland connecting the earth and the moon. Since both references teach methods and systems for educational models of the motion of the earth, moon, and sun the references are from the same field of endeavor. A POSITA would have been motivated to combine Tzeng and Holland because the linking arms connecting the earth platform and the moon platform could be simply substituted for the telescoping arm 38 of Holland, as both serve the same purpose of orbiting the moon around the earth.  Further, A person of ordinary skill in the art would be motivated to modify Tzeng to include the telescoping arm so that the moon “model will revolve around the suns center in its correctly oriented elliptical orbit”, instead of an inaccurate circular orbit, (Holland at col. 2 ll. 68-71, see also Holland col. 10 ll. 38-42 (“The telescopic drive unit 80 the moons equatorial orientation unit 81 are identical in construction arrangement to the drive units 38 and 40 enable the moon the follow an elliptical path about the earth while maintaining its proper equatorial orientation.”)).  

Concerning claim 9, Tzeng as modified discloses The educational solar system model of claim 1, wherein the educational solar system model is powered by DC power via the power inlet (Fig. 9, col. 7 ll. 8-16 (“The driving power of the present invention is a D.C. motor 116 with an input of 24 V. D.C. … A transformer 88 is furnished to convert 110 V. A.C. into 24 V. A.C., which is rectified into 24 V. D.C. for driving the motor 116.”), col. 3 ll. 3-43.)  

Concerning claim 10, Tzeng as modified discloses The educational solar system model of claim 9, wherein the educational solar system model is powered via at least 3.7v of DC power via the power inlet (Fig. 9, col. 7 ll. 8-16 (“The driving power of the present invention is a D.C. motor 116 with an input of 24 V. D.C. … A transformer 88 is furnished to convert 110 V. A.C. into 24 V. A.C., which is rectified into 24 V. D.C. for driving the motor 116.”), col. 3 ll. 3-43.).  

Concerning claim 11, Tzeng as modified discloses The educational solar system model of claim 1, further comprising an on/off switch  (Fig. 9 (motor switch 86)) electrically connected to the electrical-circuit and configured to selectively break a continuity of the electrical circuit (Fig. 9, col. 6 l. 66 – col. 7 l. 16 (“The present invention can also be operated with an electric power transmission structure, and the power circuit thereof is shown in FIG. 9, which comprises a power plug 81, a motor switch 87, a bulb switch 86, two contact members 84 and 85, a transformer 88, a rectifier 89, a motor 116, and a sun bulb 503.”)).  

Concerning claim 17, Tzeng as modified discloses The educational solar system model of claim 1, wherein the first axis is tilted at an angle equal to a tilt angle of the Earth (Fig. 1A, Fig. 8 col. 2 ll. 12-23 (“Moreover, another breakthrough of the present invention is that it has corrected the idea that the earth revolves about the sun at a slanting angle of 23 1/2. Instead, the earth's revolution orbit is shown at a slanting angle at 66 1/2 to the axis of the earth. With the earth revolving about the sun along the sloping orbit, the sun shine radiation angle on the earth can be shown at any point (i.e., each of the 360°) so as to show exactly the seasons on the earth. In a conventional globe system, only four points are shown to stand for the positions of the four seasons.”), As shown in figure 8 the 66 ½ degree slanting angle of the base causes the earth’s axis to be tilted at an angle of 23 ½ degrees relative to the sun.)  

Concerning claim 18, Tzeng as modified discloses The educational solar system model of claim 17. wherein the first axis is tilted at an angle of at least 23 degrees (Fig. 1A, Fig. 8 col. 2 ll. 12-23 (“Moreover, another breakthrough of the present invention is that it has corrected the idea that the earth revolves about the sun at a slanting angle of 23 1/2. Instead, the earth's revolution orbit is shown at a slanting angle at 66 1/2 to the axis of the earth. With the earth revolving about the sun along the sloping orbit, the sun shine radiation angle on the earth can be shown at any point (i.e., each of the 360°) so as to show exactly the seasons on the earth. In a conventional globe system, only four points are shown to stand for the positions of the four seasons.”), As shown in figure 8 the 66 ½ degree slanting angle of the base causes the earth’s axis to be tilted at an angle of 23 ½ degrees relative to the sun.) 

Concerning claim 20, Tzeng discloses A method of using an educational solar system model (Fig. 1A, col. 7 ll. 23-28 (“the globe system including the earth, the sun and the moon can be driven to run automatically by means of the motor 116 (FIG. 2)”)), the method comprising the steps of providing the educational solar system model including: 
a base including at least one base drive-means (Figs. 1-4 col. 3 ll. 22-30 (“Since the earth supporting rod 63 is fixedly inserted into the hollow post 20 of the driven frame 2, the earth supporting rod 63 will be driven to move along the orbit 33 on the earth orbit base 3 when the driven frame 2 and the rotary disc 14 revolve synchronously”), Fig. 9, col.6 l. 66 – to col. 7 l. 7 (“The present invention can also be operated with an electric power transmission structure, and the power circuit thereof is shown in FIG. 9, which comprises a power plug 81, a motor switch 87, a bulb switch 86, two contact members 84 and 85, a transformer 88, a rectifier 89, a motor 116, and a sun bulb 503. ), Fig. 2 (“FIG. 2 illustrates a power operation structure, which mainly includes a manual operation system including a hand wheel 11 and other parts, and an automatic operation system including a speed varying D.C. motor 116 and other parts.”); 
a central arm attached to a top surface of the base at a first end of the central arm (Fig. 1B (71) col. 4 ll. 19-27 (“The driven frame 2 is fixedly attached to second linking rod 71, of which one end is fixedly attached to a fixed block 72 being fixedly mounted on the sun supporting rod 51. Upon the driven frame 2 driving the earth supporting rod 63 and the earth to move along the orbit 33 on the earth orbit base 3, the linking rod 71 and the fixed block 72 will drive the sun supporting rod 51 to rotate synchronously so as to have the glass face 506 of the sun 5 face towards the earth during the earth's revolution round the sun.”)); 
a primary unit attached to the top surface of the base about the first end of the central arm, the primary unit including a first spherical module configured to represent a sun (Fig. 1 (Sun 5)), the primary unit including a primary axis (Fig. 1A (sun supporting rod 51)), the primary unit further including at least one primary unit drive-means, the at least one primary unit drive-means configured to rotate the first spherical module about the primary axis (Fig. 1B (71) col. 4 ll. 19-27 (“The driven frame 2 is fixedly attached to second linking rod 71, of which one end is fixedly attached to a fixed block 72 being fixedly mounted on the sun supporting rod 51. Upon the driven frame 2 driving the earth supporting rod 63 and the earth to move along the orbit 33 on the earth orbit base 3, the linking rod 71 and the fixed block 72 will drive the sun supporting rod 51 to rotate synchronously so as to have the glass face 506 of the sun 5 face towards the earth during the earth's revolution round the sun.”); 
a support plate attached to a second end of the central arm (Fig. 1A (gear box 4, gear box supporting cylinder 42, driven frame 2, second linking rod 71), Fig. 6 (Base disc 43, oblong gear 442), col. 4 ll. 19-27, col. 4 ll. 51-65 (“The transmission structure of the moon 41 includes a gear box 4 mounted under the earth 6 on the earth supporting rod 63 … The gear box supporting cylinder 42 is fixedly mounted to a base disc 43 of the moon orbit 431. The disc surface 432 of the base disc 43 has a slope of 5°, which is substantially the orbit sloping angle of moon to the axis of the earth 6.”); 
a first orbiting unit rotationally attached to the support plate, the first orbiting unit including a second spherical module configured to represent earth (Fig. 1A (earth 6)), the first orbiting unit including a first axis (Fig. 6 (earth supporting rod 63)), the first orbiting unit further including at least one first orbiting drive-means, the at least one first orbiting drive-means configured to rotate the second spherical module about the first axis (Fig. 1A, Fig. 2, col. 7 ll. 30-38 (“Then linking rod 12 of the rotary disc 14 and the extension rod 121 and 122 drive the driven frame 2 and the earth supporting rod 63 along the orbit 33 of the earth orbit base 3 to revolve about the rotary disc shaft 132. Since the rotary disc shaft 132 and the sun supporting rod 51 are rotating co-axially, the earth 6 on the earth supporting rod 63 will revolve about the sun 5 as if the real situation is taking place in the globe system.”); 
a second orbiting unit rotationally attached to the support plate opposite the first orbiting unit, the second orbiting unit including a third spherical module configured to represent a moon (Fig. 1A (moon 41)), the second orbiting unit including a second axis (Fig. 6 (moon supporting rod 410), the second orbiting unit further including at least one second orbiting drive-means, the at least one second orbiting drive-means configured to rotate the third spherical module about the second axis (col. 5 ll. 7-19 (“(The rotation speed of the moon is such that, when the earth rotates on its axis 29 1/2 turns, the moon will revolve once round the earth.). The driven gear 452 on the gear shaft 457 is driven to rotate through gear 451, which is engaged with gear 46 mounted on the earth supporting rod 63. Therefore, upon the earth supporting rod 63 rotating (i.e., the earth rotating), the gear box 4 will, through the aforesaid transmission structure, be driven to revolve about the earth supporting rod 63 along the moon orbit 431 on the base disc 43 so as to let the moon supporting rod 410 and the moon 41 revolve about the earth 6.”)); 
a power inlet (Fig. 9, col. 7 ll. 8-16 (“The driving power of the present invention is a D.C. motor 116 with an input of 24 V. D.C.; the sun bulb 503 for the sun is a general purpose bulb requiring an A.C. power of 110 V. 60 HZ. The sun bulb 503 is connected to a pair contact members 84 and 85 (as shown in FIG. 7), which are connected with co-axial non-rotating conductors. The sun bulb 503 is controlled with a bulb switch 86. A transformer 88 is furnished to convert 110 V. A.C. into 24 V. A.C., which is rectified into 24 V. D.C. for driving the motor 116.”), col. 3 ll. 3-43 (“an automatic operation system including a speed varying D.C. motor 116 and other parts. … In the automatic operation system, a D.C. motor 116 and a transmission gear train 115 are added. A driven gear 114 being the last gear in the gear train 115 is engaged with a gear 113 on the rotary shaft 111 so as to drive the rotary shaft 111 to rotate (in the embodiment, it rotates at a speed of 1/2 turns per day)”)); and 
an electrical-circuit disposed within the base (Fig. 9, col. 6 l. 66 – col. 7 l. 3 (“The present invention can also be operated with an electric power transmission structure, and the power circuit thereof is shown in FIG. 9, which comprises a power plug 81, a motor switch 87, a bulb switch 86, two contact members 84 and 85, a transformer 88, a rectifier 89, a motor 116, and a sun bulb 503.”);
connecting the educational solar system model to dc power via the power inlet Fig. 9, col.6 l. 66 – to col. 7 l. 7 (“The present invention can also be operated with an electric power transmission structure, and the power circuit thereof is shown in FIG. 9, which comprises a power plug 81, a motor switch 87, a bulb switch 86, two contact members 84 and 85, a transformer 88, a rectifier 89, a motor 116, and a sun bulb 503. ), Fig. 2 (“FIG. 2 illustrates a power operation structure, which mainly includes a manual operation system including a hand wheel 11 and other parts, and an automatic operation system including a speed varying D.C. motor 116 and other parts.”); 
watching rotation and revolution of the primary unit, the first orbiting unit, and the second orbiting unit (col. 1 ll. 44-49 (“It is an object of the present invention to provide a mock-up globe system by means of a mechanical transmission structure so as to illustrate the related positions among the planets and the revolution and rotation relations among them, and also to show the seasons, the day and the night in order to facilitate teaching.”), col. 1 ll. 29-37; and 
providing education based on the educational solar system model ((col. 1 ll. 29-37 “the inventor has, through many years of study, developed a device to describe the relations among these three planets by means of a mechanical structure with the sizes of the planets being reduced considerably so as to facilitate teaching, and to let the students have a concrete idea of the system by seeing a model of it according to the present invention. In this way, a better teaching result can be achieved.”)).
To the extent the linkages disclosed by Tzeng either individually or as a group do not disclose a central arm and a reciprocating arm rotationally attached to a center of a top surface of the support plate at a first reciprocating arm end, a central arm and a reciprocating arm attached to the support plate at a first reciprocating arm end is taught by Holland. Holland teaches a central arm as hollow telescope drive tube 38 with each connection and configuration required of the central arm, including a central arm attached to a top surface of the base at a first end of the central arm, a primary unit attached to the top surface of the base about the first end of the central arm, a support plate attached to a second end of the central arm, wherein the at least one base-drive means is configured to revolve the first orbiting unit and the second orbiting unit around the central axis via the central arm (Fig. 2 (hollow telescope drive tube 38), col. 8 ll. 16-52 (“Extending outwardly from the drive unit 32 is a hollow telescope drive tube 38 and drive shaft within which is provided with an equatorial orientation unit 40 to which the drive connections for a particular planet or spacecraft may be coupled. The drive unit 32, tube 38, the shaft therein, and unit 40 may be similar to the drive shown in detail in FIGS. 5a and 5b except drive unit 32 would be mounted perpendicular to the cylindrical support column. Extending outwardly from the unit 40 are a plurality of support links 41 which are connected to and support a transparent geocentric globe 44. Mounted within the globe 44 and concentric therewith is a model of the earth 52 which is supported on and driven from the unit 40 by means of a plurality of tubes and joint members having a drive shaft located therein and generally designated by the numeral 42.”), col. 10 ll. 28-34 (“In FIG. 2 an auxiliary support column 76 is connected to the coupling unit 40 on the outer end of the drive tube 38 within which a drive shaft is included. Intermediate the ends of the auxiliary support column 76 is located the geocentric moon drive 'unit 79 which is adapted to drive the moon 82 about the reduced scale earth model 78.”) Holland teaches a reciprocating arm attached to the support plate at a first reciprocating arm end (Fig. 2 (geocentric moon drive unit 79, the telescopic drive unit 80), col. 10 ll. 38-42 (“The telescopic drive unit 80 the moons equatorial orientation unit 81 are identical in construction arrangement to the drive units 38 and 40 enable the moon the follow an elliptical path about the earth while maintaining its proper equatorial orientation.”), claim 1 (“arm means being comprised of a telescopic supporting member and said orbital body drive means including a shaft member rotatably carried by said telescopic supporting member for reciprocating movement radially of said hub portion”), col. 8 ll. 16-52 (“Extending outwardly from the drive unit 32 is a hollow telescope drive tube 38 and drive shaft within which is provided with an equatorial orientation unit 40 to which the drive connections for a particular planet or spacecraft may be coupled. The drive unit 32, tube 38, the shaft therein, and unit 40 may be similar to the drive shown in detail in FIGS. 5a and 5b except drive unit 32 would be mounted perpendicular to the cylindrical support column. Extending outwardly from the unit 40 are a plurality of support links 41 which are connected to and support a transparent geocentric globe 44. Mounted within the globe 44 and concentric therewith is a model of the earth 52 which is supported on and driven from the unit 40 by means of a plurality of tubes and joint members having a drive shaft located therein and generally designated by the numeral 42.”), col. 10 ll. 28-34 (“In FIG. 2 an auxiliary support column 76 is connected to the coupling unit 40 on the outer end of the drive tube 38 within which a drive shaft is included. Intermediate the ends of the auxiliary support column 76 is located the geocentric moon drive 'unit 79 which is adapted to drive the moon 82 about the reduced scale earth model 78.”). Furthermore, Holland teaches the first orbiting unit is located at the first reciprocating arm end, and the second orbiting unit is located at the second reciprocating arm end (Fig. 2 (geocentric moon drive unit 79, the telescopic drive unit 80), col. 10 ll. 38-42 (“The telescopic drive unit 80 the moons equatorial orientation unit 81 are identical in construction arrangement to the drive units 38 and 40 enable the moon the follow an elliptical path about the earth while maintaining its proper equatorial orientation.”), claim 1 (“arm means being comprised of a telescopic supporting member and said orbital body drive means including a shaft member rotatably carried by said telescopic supporting member for reciprocating movement radially of said hub portion”), col. 8 ll. 16-52 (“Extending outwardly from the drive unit 32 is a hollow telescope drive tube 38 and drive shaft within which is provided with an equatorial orientation unit 40 to which the drive connections for a particular planet or spacecraft may be coupled. The drive unit 32, tube 38, the shaft therein, and unit 40 may be similar to the drive shown in detail in FIGS. 5a and 5b except drive unit 32 would be mounted perpendicular to the cylindrical support column. Extending outwardly from the unit 40 are a plurality of support links 41 which are connected to and support a transparent geocentric globe 44. Mounted within the globe 44 and concentric therewith is a model of the earth 52 which is supported on and driven from the unit 40 by means of a plurality of tubes and joint members having a drive shaft located therein and generally designated by the numeral 42.”), col. 10 ll. 28-34 (“In FIG. 2 an auxiliary support column 76 is connected to the coupling unit 40 on the outer end of the drive tube 38 within which a drive shaft is included. Intermediate the ends of the auxiliary support column 76 is located the geocentric moon drive 'unit 79 which is adapted to drive the moon 82 about the reduced scale earth model 78.”) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solar system model of Tzeng for addition of the telescoping central arm and telescoping (reciprocating) arm connecting the earth and the moon of Holland. Since both references teach methods and systems for educational models of the motion of the earth, moon, and sun the references are from the same field of endeavor. A POSITA would have been motivated to combine Tzeng and Holland because the linking arms connecting the sun platform and the earth and moon platform and the linking arms connecting the earth platform and the moon platform could be simply substituted for the telescoping arm 38 of Holland, as both serve the same purpose of orbiting the earth and moon around the sun and the moon around the earth. Further, A person of ordinary skill in the art would be motivated to modify Tzeng to include the telescoping central arm so that the “earth model will revolve around the suns center in its correctly oriented elliptical orbit”, instead of an inaccurate circular orbit, (Holland at col. 2 ll. 68-71, see also Holland col. 10 ll. 38-42 (“The telescopic drive unit 80 the moons equatorial orientation unit 81 are identical in construction arrangement to the drive units 38 and 40 enable the moon the follow an elliptical path about the earth while maintaining its proper equatorial orientation.”)). Further, A person of ordinary skill in the art would be motivated to modify Tzeng to include the telescoping arm so that the moon “model will revolve around the suns center in its correctly oriented elliptical orbit”, instead of an inaccurate circular orbit, (Holland at col. 2 ll. 68-71, see also Holland col. 10 ll. 38-42 (“The telescopic drive unit 80 the moons equatorial orientation unit 81 are identical in construction arrangement to the drive units 38 and 40 enable the moon the follow an elliptical path about the earth while maintaining its proper equatorial orientation.”)).

Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzeng in view of Holland and Benedict and further in view of U.S. Patent No. 5,189,412 (“Mehta”). 
Concerning claim 12, Tzeng as modified discloses The educational solar system model of claim 1. Tzeng does not disclose further comprising a remote-control system, but Mehta teaches this limitation (Fig. 4, col. 8 ll. 26-41 (“FIG. 4 shows an alternative embodiment of the present invention, an infrared remote control. Infrared remote control 411 is similar to remote control 211 except for the presence of infrared transmitter 417 and the absence of power switch 315 shown in FIG. 3. Infrared transmitter 417 may communicate with an infrared receiver mounted in a wall switch box, or with an infrared receiver mounted on ceiling fan 206. Alternately, infrared remote control 411 may work in conjunction with remote control 211 shown in FIG. 3. The infrared receiver may be installed on remote control 211 of FIG. 3, for example, behind display window 312. Commands sent from infrared remote control 411 would be received by remote control 211 and then further transmitted to fan mounted control 210 shown in FIG. 2.”)).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solar system model of Tzeng for addition of the infrared remote control of Mehta to be used to turn on and off the power for rotating the solar system. Since Mehta teaches a remote control system for a fan it shows a person of ordinary skill in the art a solution for controlling rotation around a central axis, similar to what is required for controlling a solar system model. A POSITA would have been motivated to consider use of a remote control enable demonstration of the solar system model from a distance. It would be predictable to add an IR receiver and remote control to turn on the solar system model as using a remote control to turn on a device is well within the ability of a person of ordinary skill in the art who develops motorized electronic devices. Further, it would be desirable to equip a solar system model with a remote control system using an IR transmitter and receiver to allow the solar system to be installed on the ceiling or in another position that is convenient for viewing a model of outer space but inconvenient for direct access by the instructor.  

Concerning claim 13, Tzeng as modified discloses The educational solar system model of claim 12. Tzeng does not disclose wherein the remote-control system includes a receiver disposed within the base and in communication with the electrical-circuit, and a remote device having a transmitter configured to transmit a command to the receiver, but Mehta teaches this limitation (Fig. 4, col. 8 ll. 26-41 (“FIG. 4 shows an alternative embodiment of the present invention, an infrared remote control. Infrared remote control 411 is similar to remote control 211 except for the presence of infrared transmitter 417 and the absence of power switch 315 shown in FIG. 3. Infrared transmitter 417 may communicate with an infrared receiver mounted in a wall switch box, or with an infrared receiver mounted on ceiling fan 206. Alternately, infrared remote control 411 may work in conjunction with remote control 211 shown in FIG. 3. The infrared receiver may be installed on remote control 211 of FIG. 3, for example, behind display window 312. Commands sent from infrared remote control 411 would be received by remote control 211 and then further transmitted to fan mounted control 210 shown in FIG. 2.”)).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solar system model of Tzeng for addition of the infrared remote control of Mehta to be used to turn on and off the power for rotating the solar system. Since Mehta teaches a remote control system for a fan it shows a person of ordinary skill in the art a solution for controlling rotation around a central axis, similar to what is required for controlling a solar system model. A POSITA would have been motivated to consider use of a remote control enable demonstration of the solar system model from a distance. It would be predictable to add an IR receiver and remote control to turn on the solar system model as using a remote control to turn on a device is well within the ability of a person of ordinary skill in the art who develops motorized electronic devices. Further, it would be desirable to equip a solar system model with a remote control system using an IR transmitter and receiver to allow the solar system to be installed on the ceiling or in another position that is convenient for viewing a model of outer space but inconvenient for direct access by the instructor.  

Concerning claim 14, Tzeng as modified discloses The educational solar system model of claim 13, wherein the remote-control system uses infrared technology, but Mehta teaches this limitation (Fig. 4, col. 8 ll. 26-41 (“FIG. 4 shows an alternative embodiment of the present invention, an infrared remote control. Infrared remote control 411 is similar to remote control 211 except for the presence of infrared transmitter 417 and the absence of power switch 315 shown in FIG. 3. Infrared transmitter 417 may communicate with an infrared receiver mounted in a wall switch box, or with an infrared receiver mounted on ceiling fan 206. Alternately, infrared remote control 411 may work in conjunction with remote control 211 shown in FIG. 3. The infrared receiver may be installed on remote control 211 of FIG. 3, for example, behind display window 312. Commands sent from infrared remote control 411 would be received by remote control 211 and then further transmitted to fan mounted control 210 shown in FIG. 2.”)).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solar system model of Tzeng for addition of the infrared remote control of Mehta to be used to turn on and off the power for rotating the solar system. Since Mehta teaches a remote control system for a fan it shows a person of ordinary skill in the art a solution for controlling rotation around a central axis, similar to what is required for controlling a solar system model. A POSITA would have been motivated to consider use of a remote control enable demonstration of the solar system model from a distance. It would be predictable to add an IR receiver and remote control to turn on the solar system model as using a remote control to turn on a device is well within the ability of a person of ordinary skill in the art who develops motorized electronic devices. Further, it would be desirable to equip a solar system model with a remote control system using an IR transmitter and receiver to allow the solar system to be installed on the ceiling or in another position that is convenient for viewing a model of outer space but inconvenient for direct access by the instructor.  

Claims 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzeng in view of Holland and Benedict and further in view of U.S. Patent No. 4,548,554 (“Angott”). 
Concerning claim 12, Tzeng as modified discloses The educational solar system model of claim 1. Tzeng does not disclose further comprising a remote-control system but Angott teaches this limitation (col. 4 l. 66 – col. 5 l. 1 (“The transmitter circuit board 94 is mounted within a first housing 90 of the remote control transmitter, and the receiver circuit board 20 is mounted within the housing 12 of the control box 10.”), (col. 4 ll. 39-50 (“the instant invention provides a combination of a ceiling fan assembly and receiver device 10 for receiving radio transmissions to remotely control the ceiling fan, the combination including a ceiling fan mounted on the support rod 26, a ceiling fan support structure generally indicated at 34, and the remote control receiver 20 mounted between the ceiling fan support structure 34 and the ceiling fan assembly. The receiver includes the housing 12 having an internal chamber 18, the receiver further including a remote control circuit board 20 and an antenna 22 supported within the chamber 18 operatively connected to the fan assembly.”))), 

Concerning claim 13, Tzeng as modified discloses The educational solar system model of claim 12. Tzeng does not disclose a remote control system, but Angott teaches wherein the remote-control system includes a receiver (Figs. 1 and 3 (receiver device 10) disposed within the base and in communication with the electrical-circuit, and a remote device  (Fig. 11 (90)) having a transmitter (Fig. 11 (transmitter circuit 94)) configured to transmit a command to the receiver (col. 4 l. 66 – col. 5 l. 1 (“The transmitter circuit board 94 is mounted within a first housing 90 of the remote control transmitter, and the receiver circuit board 20 is mounted within the housing 12 of the control box 10.”), (col. 4 ll. 39-50 (“the instant invention provides a combination of a ceiling fan assembly and receiver device 10 for receiving radio transmissions to remotely control the ceiling fan, the combination including a ceiling fan mounted on the support rod 26, a ceiling fan support structure generally indicated at 34, and the remote control receiver 20 mounted between the ceiling fan support structure 34 and the ceiling fan assembly. The receiver includes the housing 12 having an internal chamber 18, the receiver further including a remote control circuit board 20 and an antenna 22 supported within the chamber 18 operatively connected to the fan assembly.”)).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solar system model of Tzeng for addition of the radio frequency remote control of Angott to be used to turn on and off the power for rotating the solar system. Since Angott teaches a remote control system for a fan it shows a person of ordinary skill in the art a solution for controlling rotation around a central axis, similar to what is required for controlling a solar system model. A POSITA would have been motivated to consider use of a remote control enable demonstration of the solar system model from a distance. It would be predictable to add a radio-frequency receiver and remote control to turn on the solar system model as using a remote control to turn on a device is well within the ability of a person of ordinary skill in the art who develops motorized electronic devices. Further, it would be desirable to equip a solar system model with a remote control system using an radio frequency transmitter and receiver to allow the solar system to be installed on the ceiling or in another position that is convenient for viewing a model of outer space but inconvenient for direct access by the instructor.  

Concerning claim 15, Tzeng as modified discloses The educational solar system model of claim 13 Tzeng does not disclose a remote control system. Angott teaches wherein the remote-control system uses radio-frequency technology (col. 4 ll. 39-50 (“the instant invention provides a combination of a ceiling fan assembly and receiver device 10 for receiving radio transmissions to remotely control the ceiling fan, the combination including a ceiling fan mounted on the support rod 26, a ceiling fan support structure generally indicated at 34, and the remote control receiver 20 mounted between the ceiling fan support structure 34 and the ceiling fan assembly. The receiver includes the housing 12 having an internal chamber 18, the receiver further including a remote control circuit board 20 and an antenna 22 supported within the chamber 18 operatively connected to the fan assembly.”)).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solar system model of Tzeng for addition of the radio frequency remote control of Angott to be used to turn on and off the power for rotating the solar system. Since Angott teaches a remote control system for a fan it shows a person of ordinary skill in the art a solution for controlling rotation around a central axis, similar to what is required for controlling a solar system model. A POSITA would have been motivated to consider use of a remote control enable demonstration of the solar system model from a distance. It would be predictable to add a radio-frequency receiver and remote control to turn on the solar system model as using a remote control to turn on a device is well within the ability of a person of ordinary skill in the art who develops motorized electronic devices. Further, it would be desirable to equip a solar system model with a remote control system using an radio frequency transmitter and receiver to allow the solar system to be installed on the ceiling or in another position that is convenient for viewing a model of outer space but inconvenient for direct access by the instructor. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzeng in view of Holland and Benedict and further in view of U.S. Patent No. 3,835,554 (“Mast”). 
Concerning claim 16, Tzeng as modified discloses The educational solar system model of claim 1, Tzeng does not expressly disclose wherein the central arm, the primary unit, the support plate, the first orbiting unit and the second orbiting unit are removable from the base for portability and storage, but Mast teaches this limitation (col. 4 ll. 51-60 (“A hollow sun simulator 56 is removably secured to the end 34 of the horizontal arm 30”), col. 11 ll. 40-52 (“The opening 216 has a diameter sized such that the celestial sphere 200 is disposable over the sun model 18, the moon model 114 and the earth model 130 in assembled positions thereof, the celestial sphere 200 being removable in a similar manner by lifting the celestial sphere 200 in a generally vertically upwardly direction while the sun model 18, the moon model 114 and the earth model 130 pass through the opening 216.”), col. 12 l. 61 – col 13 l. 1 (“In one embodiment, an opening 242 is formed through some of the planet plates 236 sized and positioned such that the hook 72 secured on one end of the length of tape 70 is removably attachable to each of the planet plates 236 via the opening 242 formed therethrough, this embodiment being particularly useful with respect to those planets spaced a relatively small distance from the sun”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solar system model of Tzeng to make the components detachable as taught in Mast. Since both references teach methods and systems for educational models of the motion of the earth, moon, and sun the references are from the same field of endeavor. A POSITA would have been motivated to combine Tzeng and Mast because the use of screws or other detachable connectors could be predictably added to allow various components to be removable from the solar system model of Tzeng. Further, A person of ordinary skill in the art would be motivated to modify Tzeng to include the ability to attach and remove components to decrease the shipping size of the model and make the model easier to transport.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzeng in view of Holland, further in view of Benedict, further in view of Mehta, and further in view of Mast.
Concerning claim 19, Tzeng discloses An educational solar system model (Fig. 1A, col. 7 ll. 23-28 (“the globe system including the earth, the sun and the moon can be driven to run automatically by means of the motor 116 (FIG. 2)”)) comprising: 
a base including at least one base drive-means (Figs. 1-4 col. 3 ll. 22-30 (“Since the earth supporting rod 63 is fixedly inserted into the hollow post 20 of the driven frame 2, the earth supporting rod 63 will be driven to move along the orbit 33 on the earth orbit base 3 when the driven frame 2 and the rotary disc 14 revolve synchronously”), Fig. 9, col.6 l. 66 – to col. 7 l. 7 (“The present invention can also be operated with an electric power transmission structure, and the power circuit thereof is shown in FIG. 9, which comprises a power plug 81, a motor switch 87, a bulb switch 86, two contact members 84 and 85, a transformer 88, a rectifier 89, a motor 116, and a sun bulb 503. ), Fig. 2 (“FIG. 2 illustrates a power operation structure, which mainly includes a manual operation system including a hand wheel 11 and other parts, and an automatic operation system including a speed varying D.C. motor 116 and other parts.”); 
a central arm attached to a top surface of the base at a first end of the central arm (Fig. 1B (71) col. 4 ll. 19-27 (“The driven frame 2 is fixedly attached to second linking rod 71, of which one end is fixedly attached to a fixed block 72 being fixedly mounted on the sun supporting rod 51. Upon the driven frame 2 driving the earth supporting rod 63 and the earth to move along the orbit 33 on the earth orbit base 3, the linking rod 71 and the fixed block 72 will drive the sun supporting rod 51 to rotate synchronously so as to have the glass face 506 of the sun 5 face towards the earth during the earth's revolution round the sun.”)); 
a primary unit attached to the top surface of the base about the first end of the primary arm, the primary unit including a first spherical module configured to represent a sun (Fig. 1 (Sun 5)), the primary unit including a primary axis (Fig. 1A (sun supporting rod 51)), the primary unit further including at least one primary unit drive-means, the at least one primary unit drive-means configured to rotate the first spherical module about the primary axis (Fig. 1B (71) col. 4 ll. 19-27 (“The driven frame 2 is fixedly attached to second linking rod 71, of which one end is fixedly attached to a fixed block 72 being fixedly mounted on the sun supporting rod 51. Upon the driven frame 2 driving the earth supporting rod 63 and the earth to move along the orbit 33 on the earth orbit base 3, the linking rod 71 and the fixed block 72 will drive the sun supporting rod 51 to rotate synchronously so as to have the glass face 506 of the sun 5 face towards the earth during the earth's revolution round the sun.”); 
a support plate attached to a second end of the central arm (Fig. 1A (gear box 4, gear box supporting cylinder 42, driven frame 2, second linking rod 71), Fig. 6 (Base disc 43, oblong gear 442), col. 4 ll. 19-27, col. 4 ll. 51-65 (“The transmission structure of the moon 41 includes a gear box 4 mounted under the earth 6 on the earth supporting rod 63 … The gear box supporting cylinder 42 is fixedly mounted to a base disc 43 of the moon orbit 431. The disc surface 432 of the base disc 43 has a slope of 5°, which is substantially the orbit sloping angle of moon to the axis of the earth 6.”); 
a first orbiting unit attached to the support plate, the first orbiting unit including a second spherical module configured to represent earth (Fig. 1A (earth 6)), the first orbiting unit including a first axis (Fig. 6 (earth supporting rod 63)), the first orbiting unit further including at least one first orbiting drive-means, the at least one first orbiting drive-means configured to rotate the second spherical module about the first axis (Fig. 1A, Fig. 2, col. 7 ll. 30-38 (“Then linking rod 12 of the rotary disc 14 and the extension rod 121 and 122 drive the driven frame 2 and the earth supporting rod 63 along the orbit 33 of the earth orbit base 3 to revolve about the rotary disc shaft 132. Since the rotary disc shaft 132 and the sun supporting rod 51 are rotating co-axially, the earth 6 on the earth supporting rod 63 will revolve about the sun 5 as if the real situation is taking place in the globe system.”); 
a second orbiting unit attached to the support plate opposite the first orbiting unit, the second orbiting unit including a third spherical module configured to represent a moon(Fig. 1A (moon 41)), the second orbiting unit including a second axis (Fig. 6 (moon supporting rod 410), the second orbiting unit further including at least one second orbiting drive-means, the at least one second orbiting drive-means configured to rotate the third spherical module about the second axis (col. 5 ll. 7-19 (“(The rotation speed of the moon is such that, when the earth rotates on its axis 29 1/2 turns, the moon will revolve once round the earth.). The driven gear 452 on the gear shaft 457 is driven to rotate through gear 451, which is engaged with gear 46 mounted on the earth supporting rod 63. Therefore, upon the earth supporting rod 63 rotating (i.e., the earth rotating), the gear box 4 will, through the aforesaid transmission structure, be driven to revolve about the earth supporting rod 63 along the moon orbit 431 on the base disc 43 so as to let the moon supporting rod 410 and the moon 41 revolve about the earth 6.”)); and 
wherein the at least one base-drive means is configured to revolve the first orbiting unit and the second orbiting unit around the central axis via the central arm (Figs. 1-4 col. 3 ll. 22-30 (“Since the earth supporting rod 63 is fixedly inserted into the hollow post 20 of the driven frame 2, the earth supporting rod 63 will be driven to move along the orbit 33 on the earth orbit base 3 when the driven frame 2 and the rotary disc 14 revolve synchronously”); 
wherein the educational solar system model is powered by DC power via the power inlet; wherein the educational solar system model is powered via at least 3.7v of DC power via the power inlet (Fig. 9, col. 7 ll. 8-16 (“The driving power of the present invention is a D.C. motor 116 with an input of 24 V. D.C. … A transformer 88 is furnished to convert 110 V. A.C. into 24 V. A.C., which is rectified into 24 V. D.C. for driving the motor 116.”), col. 3 ll. 3-43.);
wherein the first axis is tilted at an angle equal to a tilt angle of Earth (Fig. 1A, Fig. 8 col. 2 ll. 12-23 (“Moreover, another breakthrough of the present invention is that it has corrected the idea that the earth revolves about the sun at a slanting angle of 23 1/2. Instead, the earth's revolution orbit is shown at a slanting angle at 66 1/2 to the axis of the earth. With the earth revolving about the sun along the sloping orbit, the sun shine radiation angle on the earth can be shown at any point (i.e., each of the 360°) so as to show exactly the seasons on the earth. In a conventional globe system, only four points are shown to stand for the positions of the four seasons.”), As shown in figure 8 the 66 ½ degree slanting angle of the base causes the earth’s axis to be tilted at an angle of 23 ½ degrees relative to the sun.).  
To the extent the linkages disclosed by Tzeng either individually or as a group do not disclose a central arm, a central arm is taught by Holland. Tzeng also does not expressly disclose: a reciprocating arm rotationally attached to a center of a top surface of the support plate at a first reciprocating arm end; the first orbiting unit attached to the first reciprocating arm end; the second orbiting unit attached to a second reciprocating arm end; wherein the central arm includes a first telescopic length, and wherein the at least one central arm drive means is configured to extend the first telescopic length in a reciprocating motion; wherein the reciprocating arm includes a second telescopic length, and wherein the at least one reciprocating arm drive means is configured to extend the second telescopic length in another reciprocating motion; wherein the remote-control system includes a receiver disposed within the base and in communication with the electrical-circuit, and a remote device having a transmitter configured to transmit a command to the receiver; wherein central arm, the primary unit, the support plate, the first orbiting unit and the second orbiting unit are removable from the base for portability and storage.
Holland teaches a central arm as hollow telescope drive tube 38 with each connection and configuration required of the central arm, including a central arm attached to a top surface of the base at a first end of the central arm, a primary unit attached to the top surface of the base about the first end of the central arm, a support plate attached to a second end of the central arm, wherein the at least one base-drive means is configured to revolve the first orbiting unit and the second orbiting unit around the central axis via the central arm (Fig. 2 (hollow telescope drive tube 38), col. 8 ll. 16-52 (“Extending outwardly from the drive unit 32 is a hollow telescope drive tube 38 and drive shaft within which is provided with an equatorial orientation unit 40 to which the drive connections for a particular planet or spacecraft may be coupled. The drive unit 32, tube 38, the shaft therein, and unit 40 may be similar to the drive shown in detail in FIGS. 5a and 5b except drive unit 32 would be mounted perpendicular to the cylindrical support column. Extending outwardly from the unit 40 are a plurality of support links 41 which are connected to and support a transparent geocentric globe 44. Mounted within the globe 44 and concentric therewith is a model of the earth 52 which is supported on and driven from the unit 40 by means of a plurality of tubes and joint members having a drive shaft located therein and generally designated by the numeral 42.”), col. 10 ll. 28-34 (“In FIG. 2 an auxiliary support column 76 is connected to the coupling unit 40 on the outer end of the drive tube 38 within which a drive shaft is included. Intermediate the ends of the auxiliary support column 76 is located the geocentric moon drive 'unit 79 which is adapted to drive the moon 82 about the reduced scale earth model 78.”)
a reciprocating arm attached to the support plate at a first reciprocating arm end (Fig. 2 (geocentric moon drive unit 79, the telescopic drive unit 80), col. 10 ll. 38-42 (“The telescopic drive unit 80 the moons equatorial orientation unit 81 are identical in construction arrangement to the drive units 38 and 40 enable the moon the follow an elliptical path about the earth while maintaining its proper equatorial orientation.”), claim 1 (“arm means being comprised of a telescopic supporting member and said orbital body drive means including a shaft member rotatably carried by said telescopic supporting member for reciprocating movement radially of said hub portion”), col. 8 ll. 16-52 (“Extending outwardly from the drive unit 32 is a hollow telescope drive tube 38 and drive shaft within which is provided with an equatorial orientation unit 40 to which the drive connections for a particular planet or spacecraft may be coupled. The drive unit 32, tube 38, the shaft therein, and unit 40 may be similar to the drive shown in detail in FIGS. 5a and 5b except drive unit 32 would be mounted perpendicular to the cylindrical support column. Extending outwardly from the unit 40 are a plurality of support links 41 which are connected to and support a transparent geocentric globe 44. Mounted within the globe 44 and concentric therewith is a model of the earth 52 which is supported on and driven from the unit 40 by means of a plurality of tubes and joint members having a drive shaft located therein and generally designated by the numeral 42.”), col. 10 ll. 28-34 (“In FIG. 2 an auxiliary support column 76 is connected to the coupling unit 40 on the outer end of the drive tube 38 within which a drive shaft is included. Intermediate the ends of the auxiliary support column 76 is located the geocentric moon drive 'unit 79 which is adapted to drive the moon 82 about the reduced scale earth model 78.”)
the first orbiting unit is located at the first reciprocating arm end, and the second orbiting unit is located at the second reciprocating arm end (Fig. 2 (geocentric moon drive unit 79, the telescopic drive unit 80), col. 10 ll. 38-42 (“The telescopic drive unit 80 the moons equatorial orientation unit 81 are identical in construction arrangement to the drive units 38 and 40 enable the moon the follow an elliptical path about the earth while maintaining its proper equatorial orientation.”), claim 1 (“arm means being comprised of a telescopic supporting member and said orbital body drive means including a shaft member rotatably carried by said telescopic supporting member for reciprocating movement radially of said hub portion”), col. 8 ll. 16-52 (“Extending outwardly from the drive unit 32 is a hollow telescope drive tube 38 and drive shaft within which is provided with an equatorial orientation unit 40 to which the drive connections for a particular planet or spacecraft may be coupled. The drive unit 32, tube 38, the shaft therein, and unit 40 may be similar to the drive shown in detail in FIGS. 5a and 5b except drive unit 32 would be mounted perpendicular to the cylindrical support column. Extending outwardly from the unit 40 are a plurality of support links 41 which are connected to and support a transparent geocentric globe 44. Mounted within the globe 44 and concentric therewith is a model of the earth 52 which is supported on and driven from the unit 40 by means of a plurality of tubes and joint members having a drive shaft located therein and generally designated by the numeral 42.”), col. 10 ll. 28-34 (“In FIG. 2 an auxiliary support column 76 is connected to the coupling unit 40 on the outer end of the drive tube 38 within which a drive shaft is included. Intermediate the ends of the auxiliary support column 76 is located the geocentric moon drive 'unit 79 which is adapted to drive the moon 82 about the reduced scale earth model 78.”) 
wherein the central arm includes a first telescopic length, and wherein the at least one central arm drive means is configured to extend the first telescopic length in a reciprocating motion (Fig. 2 (hollow telescope drive tube 38), col. 8 ll. 16-52 (“Extending outwardly from the drive unit 32 is a hollow telescope drive tube 38 and drive shaft within which is provided with an equatorial orientation unit 40 to which the drive connections for a particular planet or spacecraft may be coupled. The drive unit 32, tube 38, the shaft therein, and unit 40 may be similar to the drive shown in detail in FIGS. 5a and 5b except drive unit 32 would be mounted perpendicular to the cylindrical support column. Extending outwardly from the unit 40 are a plurality of support links 41 which are connected to and support a transparent geocentric globe 44. Mounted within the globe 44 and concentric therewith is a model of the earth 52 which is supported on and driven from the unit 40 by means of a plurality of tubes and joint members having a drive shaft located therein and generally designated by the numeral 42.”), col. 10 ll. 28-34 (“In FIG. 2 an auxiliary support column 76 is connected to the coupling unit 40 on the outer end of the drive tube 38 within which a drive shaft is included. Intermediate the ends of the auxiliary support column 76 is located the geocentric moon drive 'unit 79 which is adapted to drive the moon 82 about the reduced scale earth model 78.”), claim 1 (“arm means being comprised of a telescopic supporting member and said orbital body drive means including a shaft member rotatably carried by said telescopic supporting member for reciprocating movement radially of said hub portion”)) 
wherein the reciprocating arm includes a second telescopic length, and wherein the at least one reciprocating arm drive means is configured to extend the second telescopic length in another reciprocating motion (Fig. 2 (geocentric moon drive unit 79, the telescopic drive unit 80), col. 10 ll. 38-42 (“The telescopic drive unit 80 the moons equatorial orientation unit 81 are identical in construction arrangement to the drive units 38 and 40 enable the moon the follow an elliptical path about the earth while maintaining its proper equatorial orientation.”), claim 1 (“arm means being comprised of a telescopic supporting member and said orbital body drive means including a shaft member rotatably carried by said telescopic supporting member for reciprocating movement radially of said hub portion”), col. 8 ll. 16-52 (“Extending outwardly from the drive unit 32 is a hollow telescope drive tube 38 and drive shaft within which is provided with an equatorial orientation unit 40 to which the drive connections for a particular planet or spacecraft may be coupled. The drive unit 32, tube 38, the shaft therein, and unit 40 may be similar to the drive shown in detail in FIGS. 5a and 5b except drive unit 32 would be mounted perpendicular to the cylindrical support column. Extending outwardly from the unit 40 are a plurality of support links 41 which are connected to and support a transparent geocentric globe 44. Mounted within the globe 44 and concentric therewith is a model of the earth 52 which is supported on and driven from the unit 40 by means of a plurality of tubes and joint members having a drive shaft located therein and generally designated by the numeral 42.”), col. 10 ll. 28-34 (“In FIG. 2 an auxiliary support column 76 is connected to the coupling unit 40 on the outer end of the drive tube 38 within which a drive shaft is included. Intermediate the ends of the auxiliary support column 76 is located the geocentric moon drive 'unit 79 which is adapted to drive the moon 82 about the reduced scale earth model 78.”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solar system model of Tzeng for addition of the telescoping central arm and telescoping (reciprocating) arm connecting the earth and the moon of Holland. Since both references teach methods and systems for educational models of the motion of the earth, moon, and sun the references are from the same field of endeavor. A POSITA would have been motivated to combine Tzeng and Holland because the linking arms connecting the sun platform and the earth and moon platform and the linking arms connecting the earth platform and the moon platform could be simply substituted for the telescoping arm 38 of Holland, as both serve the same purpose of orbiting the earth and moon around the sun and the moon around the earth. Further, A person of ordinary skill in the art would be motivated to modify Tzeng to include the telescoping central arm so that the “earth model will revolve around the suns center in its correctly oriented elliptical orbit”, instead of an inaccurate circular orbit, (Holland at col. 2 ll. 68-71, see also Holland col. 10 ll. 38-42 (“The telescopic drive unit 80 the moons equatorial orientation unit 81 are identical in construction arrangement to the drive units 38 and 40 enable the moon the follow an elliptical path about the earth while maintaining its proper equatorial orientation.”)). Further, A person of ordinary skill in the art would be motivated to modify Tzeng to include the telescoping arm so that the moon “model will revolve around the suns center in its correctly oriented elliptical orbit”, instead of an inaccurate circular orbit, (Holland at col. 2 ll. 68-71, see also Holland col. 10 ll. 38-42 (“The telescopic drive unit 80 the moons equatorial orientation unit 81 are identical in construction arrangement to the drive units 38 and 40 enable the moon the follow an elliptical path about the earth while maintaining its proper equatorial orientation.”)).
Benedict teaches a reciprocating arm rotationally attached to a center of a top surface of the support plate at a first reciprocating arm end. Benedict teaches a tellurian including a second arm (Ref G; “Moon Arm”) that the Earth (Ref M) and Moon (Ref O) are attached to. The second arm is attached to a center of a top surface of a circumferentially-grooved eccentric boss (Ref H; a support “plate”) that is attached upon the main arm (see page 1 ll. 52-60). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solar system model of Tzeng in view of Holland by merely rearranging the parts such that the telescopic arm of Tzeng as modified by Holland is attached to a center of the top of the support plate (the gearbox of Tzeng in place of the boss of Benedict) using the technique of Benedict. Since the references teach methods and systems for educational models of the motion of the earth, moon, and sun the references are from the same field of endeavor. A POSITA would have been motivated to combine Tzeng in view of Holland and Benedict because the telescopic arm as taught by Holland could be simply be rearranged with regards to the gearbox (support) of Tzeng such that the arm is mounted to the center of the top of the support, as merely rearranging the parts still serve the same purpose of the orbiting the moon around the earth as driven by the driving means. Further, a person of ordinary skill in the art would be motivated to modify Tzeng in view of Holland to rearrange the telescopic arm to be mounted on top of the gear box so the arm could be turn to orbit the moon about the earth model independently of the earth’s orbit around the sun in order to illustrate the nature of eclipses and the moon’s orbit on its axis (see Benedict page 4 ll. 3-30).
Mehta teaches wherein the remote-control system includes a receiver disposed within the base and in communication with the electrical-circuit, and a remote device having a transmitter configured to transmit a command to the receiver (Fig. 4, col. 8 ll. 26-41 (“FIG. 4 shows an alternative embodiment of the present invention, an infrared remote control. Infrared remote control 411 is similar to remote control 211 except for the presence of infrared transmitter 417 and the absence of power switch 315 shown in FIG. 3. Infrared transmitter 417 may communicate with an infrared receiver mounted in a wall switch box, or with an infrared receiver mounted on ceiling fan 206. Alternately, infrared remote control 411 may work in conjunction with remote control 211 shown in FIG. 3. The infrared receiver may be installed on remote control 211 of FIG. 3, for example, behind display window 312. Commands sent from infrared remote control 411 would be received by remote control 211 and then further transmitted to fan mounted control 210 shown in FIG. 2.”)).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solar system model of Tzeng for addition of the infrared remote control of Mehta to be used to turn on and off the power for rotating the solar system. Since Mehta teaches a remote control system for a fan it shows a person of ordinary skill in the art a solution for controlling rotation around a central axis, similar to what is required for controlling a solar system model. A POSITA would have been motivated to consider use of a remote control enable demonstration of the solar system model from a distance. It would be predictable to add an IR receiver and remote control to turn on the solar system model as using a remote control to turn on a device is well within the ability of a person of ordinary skill in the art who develops motorized electronic devices. Further, it would be desirable to equip a solar system model with a remote control system using an IR transmitter and receiver to allow the solar system to be installed on the ceiling or in another position that is convenient for viewing a model of outer space but inconvenient for direct access by the instructor. 
Mast teaches wherein central arm, the primary unit, the support plate, the first orbiting unit and the second orbiting unit are removable from the base for easy portability and storage (col. 4 ll. 51-60 (“A hollow sun simulator 56 is removably secured to the end 34 of the horizontal arm 30”), col. 11 ll. 40-52 (“The opening 216 has a diameter sized such that the celestial sphere 200 is disposable over the sun model 18, the moon model 114 and the earth model 130 in assembled positions thereof, the celestial sphere 200 being removable in a similar manner by lifting the celestial sphere 200 in a generally vertically upwardly direction while the sun model 18, the moon model 114 and the earth model 130 pass through the opening 216.”), col. 12 l. 61 – col 13 l. 1 (“In one embodiment, an opening 242 is formed through some of the planet plates 236 sized and positioned such that the hook 72 secured on one end of the length of tape 70 is removably attachable to each of the planet plates 236 via the opening 242 formed therethrough, this embodiment being particularly useful with respect to those planets spaced a relatively small distance from the sun”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solar system model of Tzeng to make the components detachable as taught in Mast. Since both references teach methods and systems for educational models of the motion of the earth, moon, and sun the references are from the same field of endeavor. A POSITA would have been motivated to combine Tzeng and Mast because the use of screws or other detachable connectors could be predictably added to allow various components to be removable from the solar system model of Tzeng. Further, A person of ordinary skill in the art would be motivated to modify Tzeng to include the ability to attach and remove components to decrease the shipping size of the model and make the model easier to transport.

Response to Arguments
Applicant’s arguments, see Remarks, filed August 1, 2022, with respect to the rejection(s) of claim(s) 1, 19, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive by virtue of the amendments to the independent claims overcoming the previously cited prior art.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 with regards to Tzeng in view of Holland and further in view of newly cited Benedict. Thereby, Applicant’s arguments with regards to the dependent claims being allowable over the 103 rejections by virtue of the amended independent claims are moot.

Conclusion
Accordingly, claim 20 is objected to and claims 1-3 and 7-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715